Title: To John Adams from Timothy Pickering, 12 September 1797
From: Pickering, Timothy
To: Adams, John


(private)
Sir,Trenton Sept. 12. 1797.

I have been honoured with your two letters of the 4th instant, and am happy in your approbation of the matters therein referred to.
Yesterday I received the inclosed letter from Colo. Francis Nichols, offering himself a candidate for the office of Treasurer of the mint. He was an officer in the Pennsylvania line in the war of our revolution. He now lives at Pottsgrove in that State. He supposes that I am acquainted with the late President’s intentions towards him: unfortunately I am not. I take Colo. Nichols to be a very worthy man, & a steady supporter of the Government. He is the brother of Major Nichols, the marshal of the district of Pennsylvania.
I am, with great respect, / sir, your most obt. servant,

Timothy Pickering10 packages of Mediterranean passports came to hand last Saturday.